Citation Nr: 1753500	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1991 and from January 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in September 2016, at which time it reopened the claim of service connection for a low back disability based on new and material evidence, and remanded for further development.  Although the requested development was not completed in a satisfactory manner, as the issue decided herein is being granted in full, the issue of whether the remand directives were substantially complied with is moot and will not be discussed.  


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's low back disorder had its onset in or is otherwise related to his periods of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include arthritis, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.


II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a low back disability have been met.  

The evidence demonstrates current diagnoses of degenerative arthritis and spinal stenosis of the lumbar spine.  09/27/2016, C&P Exam, p. 1.  Thus, the Board finds competent evidence of a current back disability.  

During the Veteran's first period of active service, he was treated in June 1983 for back spasms and cramping.  In July 1984, the Veteran reported experiencing low back pain with tingling and numbness radiating to both lower extremities for two weeks after he injured himself lifting heavy boxes.  In October 1984, the Veteran reported experiencing recurrent back pain.  03/24/1990, STR-Medical No. 1, pp. 41, 64; 03/24/1990, STR- Medical No. 2, p. 6.  Thus, the Board finds competent and credible evidence of a back injury in service.

The Veteran reports aggravating his back injury in 1995 while lifting heavy boxes in the course of his civilian job.  09/27/2016, C&P Exam, p. 1.  The Veteran sought treatment for chronic back pain in January 1997.  A February 1997 x-ray demonstrated mild degenerative changes throughout the lumbar spine.  An April 1997 MRI demonstrated multilevel degenerative changes, canal stenosis, and neural foraminal encroachment of the lumbar spine.  09/02/1997, Medical-Non-Government.  

In January 2003, the Veteran endorsed a history of back problems.  09/05/2003, STR-Medical No. 1, p. 1.  In April 2003, during his second period of active service, the Veteran reinjured his back while loading and unloading sand bags from trucks while stationed in Kuwait.  10/17/2003, VA 21-4138.  At that time, the Veteran reported a long history of arthritis and disc problems of the lumbar spine.  An August 2003 radiology report showed disc desiccation from L1-L2 through L4-L5, mild broad-based disc bulge with anterior impression at L3-L4, and broad-based disc bulge together with bilateral apophyseal joint disease, somewhat narrowing the neural foramina bilaterally, at L4-L5.  09/05/2003, STR-Medical No. 2, pp. 1-2.  

In February 2011, VA received correspondence from the Veteran's primary care physician, in which she opined that lumbar disc disease with bulging at L4-L5 dated back to his first period of service and worsened over time, leading to severe spinal stenosis of the lumbar spine and chronic back pain.  The physician noted that she reviewed his service treatment records.  02/28/2011, Medical-Non-Government.  

The record demonstrates that the Veteran has continued to experience low back pain on a more or less continuous basis since January 1997, the earliest evidence of post-service treatment for low back pain in the record.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether low back pain was noted during service and whether there is post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

The Board acknowledges the February 2004 VA examiner's opinion that the Veteran's lumbar muscular strain and current symptoms are more likely than not related to the 1995 back injury.  In support of this finding, the examiner noted the lack of evidence of back strain in the service treatment records, and stated that the injury in Kuwait predated the 1995 injury; both of which are factually inaccurate.  02/21/2004, VA Exam.  For these reasons, the VA examiner's opinion is given little probative value.  The Board also assigns little probative value to the September 2016 VA examiner's opinion that lumbar degenerative disc disease and spinal stenosis were less likely than not incurred in or caused by an in-service injury, as the examiner noted that she was unable to identify any objective evidence in the Veteran's service treatment records documenting treatment for any medical conditions related to the Veteran's low back disorder.  09/27/2016, C&P Exam.  

As the disability in question, arthritis, is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection may be established solely on the basis of continuity of symptomatology.  Walker, 708 F.3d at 1338-39 (stating that the primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology).  Hence, any doubt on the material issue of nexus is resolved in the Veteran's favor and the claim is granted.


ORDER

Service connection for a low back disability, to include arthritis, is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


